DETAILED ACTION
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arimizu et al. (2015/0273835) in view of Yamagashi et al. (2012/0050398) and Sugimoto et al. (2011/02373510).

Regarding claim 1, Aramizu teaches an ink-jet printer comprising: 
a base material transport mechanism (fig. 1, item 20) for transporting a base material (fig. 1, item 13) along a transport path in a transport direction (see fig. 1, direction Y); 
at least one ink ejection head (fig. 8, item with nozzles 4) having a lower surface (fig. 8A, surface shown) opposed to said transport path over said transport path (compare figs. 1, 8), and an ink ejection port (fig. 8, item 4) open toward said transport path in said lower surface and for ejecting ink toward said transport path (see fig. 8); and 
a base plate (fig. 8A, item 11a) having an opposite surface opposed to said transport path over said transport path (figs. 1, 8), said base plate including an air flow hole (fig. 8, item 7) that is a through hole penetrating through said base plate (see fig. 8), said air flow hole having at least one air outlet open in a location downstream of said ink ejection port in said opposite surface (see figs. 1, 7, 8), wherein air passing through said air flow hole is ejected from said air outlet toward said transport path (see fig. 7), so that a downflow is ejected from only said air flow hole downstream of said ink ejection head toward said transport path in said mounting hole (see figs. 1, 7, 8, Note that a single downflow and a single air flow hole have been recited, and thus any particular air flow hole with any corresponding downflow meets the limitation).
Aramizu does not teach at least one mounting hole open in said opposite surface, said ink ejection head being mounted in said mounting hole, wherein said air flow hole is formed by an outer surface of said ink ejection head disposed inside said mounting hole and an inner surface of said mounting hole or wherein said opposite surface of said base plate has no suction opening for suck an atmosphere present over said base material, wherein only said downflow is generated, while no suction airflow is formed between an upper space and a lower space of said base plate, thereby reducing an adhesion of ink mist from ink droplets ejected from said ink ejection port and floating over said base material to the opposite surface of said base plate. Yamagashi teaches this (Yamagashi, see figs. 2, 4, 8, Note mounting hole 213, and note that an air flow hole can be formed by an inner surface of mounting hole and head 211. Note further that there is no suction opening so that only a downflow and no suction airflow is created. Note that the reduction of adhesion of ink mist is simply a desired result of the claimed structural arrangement and does not itself have an associated structure. ). It would have been obvious to use a base plate with mounting holes for printheads, as disclosed by Yamagashi, as a general structure to mount the printhead disclosed by Aramizu because doing so would amount to substituting one known printhead arrangement for another to obtain predictable results. Furthermore, it would have been obvious to use a gap between the head and the mounting hole, as disclosed by Yamagashi, to form the downstream air flow hole 7 of Aramizu because doing so would amount to applying a known technique to a known device to obtain predictable results. In other words, while Aramizu teaches a dedicated air flow hole 7 downstream of its nozzles, it would have been obvious to one of skill to use a single hole to both mount the head and allow air flow. Upon combination, the resultant device would have head mounting holes with heads mounted therein with gaps between the heads and the head mounting holes on the downstream sides but no gaps on the upstream sides. 
Aramizu in view of Yamagashi does not teach a sealing material. Sugimoto teaches this (Sugimoto, fig. 6, Note sealing material 100). It would have been obvious to use sealing material, as disclosed by Sugimoto, to seal the head disclosed by Aramizu in view of Yamagashi in the mounting hole because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, because it was well known in the art at the time of invention to use sealant between printheads and base plates, it would have been obvious to add it the interfaces between the heads and mounting holes of Aramizu in view of Yamagashi as needed. 
Upon combination of Aramizu with Yamagashi and Sugimoto the following limitation would be met:
that closes a gap between a upstream side in said transport direction on said inner surface of said mounting hole and a upstream side in said transport direction on said outer surface of said ink ejection head. 
That is, the combination of Aramizu with Yamagashi results in a device with a head mounted in a mounting hole and an air flow gap downstream of the head between the head and the mounting hole. Upon combination of sealant of Sugimoto, all surfaces of the head of Aramizu in view of Yamagashi are sealed with the base plate other than the surface of the head creating the downstream gap with the base plate. 	Regarding claim 3, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, wherein a distance between said opposite surface and said transport path in a location downstream of said air outlet is greater than a distance between said opposite surface or said lower surface and said transport path in a location upstream of said air outlet (Yamagashi, see fig. 1, Note that the air hole is further from the transport path than the nozzle surface).

Regarding claim 4, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, further comprising an air supply unit (Aramizu, fig. 9, item 21) provided at the upper side of said base plate and for supplying air directed toward said air outlet to said air flow hole (Aramizu, see fig. 9). 	Regarding claim 5, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 4, wherein said air supply unit supplies air to an outer surface of said ink ejection head (Note that, upon combination, this limitation is met). 	Regarding claim 6, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, wherein: said at least one mounting hole in said base plate includes a plurality of mounting holes; said at least one ink ejection head includes a plurality of ink ejection heads; said ink ejection heads are mounted in said respective mounting holes; said at least one air outlet includes a plurality of air outlets; and said base plate includes said air outlets positioned downstream of said ink ejection ports of said respective ink ejection heads (Yamagashi, see figs. 2, 4, 8). 	Regarding claim 7, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 6, wherein the amount of air ejected from a downstream one of said air outlets is less than the amount of air ejected from an upstream one of said air outlets (Yamagashi, see fig. 1, Note that when fan 218 is blowing, the air ejected from the air hole associated with the most downstream K head will be less than the air ejected from the air hole associated with the most upstream C head because the C head is directly adjacent the fan, and the K head is a distance away from the fan).
 	Regarding claim 8, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, further comprising an air-permeable filter member positioned in said air flow hole (Arimizu, see fig. 9C). 

Response to Arguments
Applicant's arguments filed 6/17/2022have been fully considered but they are not persuasive. Claim 1 has been amended to further specify the structure of the device, but the amendments do not distinguish the claimed invention from the prior art. All limitations recited are disclosed in the prior art combination previously asserted. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853